OPINION
Per CURIAM.
The sole question presented by this record is whether the surviving spouse of a testatrix, both of whom were American citizens, domiciled in a foreign country at the time of her death, at which time she owned personal property ' located in Hamilton County, Ohio, where the sole original administration of her estate was being administered in the Probate Court, is entitled to elect to take under the law rather than under her will.
The Probate Court held that the surviving spouse had the right to elect under the statutes of Ohio, notwithstanding that under the laws of the foreign country, the surviving spouse had no such right.
We have considered the opinion of Judge Davies and are satisfied to rest our affirmance of his judgment upon the reasoning and authorities contained in his opinion.
ROSS, PJ, HILDEBRANT and MATTHEWS, JJ, concur.